         Case 2:20-cv-01825-NIQA Document 25 Filed 01/06/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ADAM POTTER, et al.                            :            CIVIL ACTION
          Plaintiffs                            :
                                                :            NO. 20-1825
               v.                               :
                                                :
 COZEN O’CONNOR, et al.                         :
          Defendants                            :

                                          ORDER

       AND NOW, this 6th day of January 2021, upon consideration of Defendant’s motion to

dismiss Plaintiffs’ amended complaint, [ECF 17], Plaintiffs’ opposition thereto, [ECF 18],

Defendants’ reply, [ECF 21], and the allegations in the amended complaint, [ECF 1], it is hereby

ORDERED that, for the reasons set forth in the accompanying Memorandum Opinion, the motion

is GRANTED, and this matter is DISMISSED for lack of subject-matter jurisdiction.



                                            BY THE COURT:


                                            /s/ Nitza I. Quiñones Alejandro
                                            NITZA I. QUIÑONES ALEJANDRO
                                            Judge, United States District Court
